Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Saunders appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Saunders, No. 2:06-cr-00162-RAJ-JEB-4 (E.D. Va. filed Mar. 5, 2012 & entered Mar. 6, 2012). We dispense with oral argument because the facts and legal contentions are ade*129quately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.